MEMORANDUM **
Jairo B. Pedroza appeals pro se from the district court’s judgment after a jury verdict for defendants in Pedroza’s 42 U.S.C. § 1983 action alleging police officers used excessive force while arresting Pedroza. We have jurisdiction under 28 U.S.C. § 1291. We review evidentiary rulings and formulations of jury instructions for abuse of discretion, Tritchler v. County of Lake, 358 F.3d 1150, 1154 (9th Cir.2004), and we affirm.
Pedroza’s contention that he could not attend trial because he was required to pay a transport fee is not supported by the record, and the district court did not abuse its discretion in allowing the videotaped deposition to which the parties had stipulated.
The district court did not abuse its discretion by excluding evidence of one of the arresting officers’ conduct in an unrelated matter three years after Pedroza’s arrest. See Duran v. City of Maywood, 221 F.3d 1127, 1133 (9th Cir.2000) (finding marginally probative value of subsequent act by police officer substantially outweighed by the danger of unfair prejudice).
Contrary to Pedroza’s contention, the jury instruction regarding reasonable force adequately stated the law, covered the issue presented, and was not misleading. See Dang v. Cross, 422 F.3d 800, 804 (9th Cir.2005).
Pedroza’s remaining contentions are also unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.